UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7391


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BRUCE LEE RICHARDSON, a/k/a Chino,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:06-cr-00010-MR-DLH-1)


Submitted:   December 16, 2014                Decided:   December 19, 2014


Before DUNCAN     and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Lee Richardson, Appellant Pro Se.      Donald David Gast,
Assistant United States Attorney. Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bruce      Lee    Richardson       appeals     the    district    court’s

order denying his motion to reopen.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons   stated      by     the    district     court.         United   States   v.

Richardson, No. 2:06-cr-00010-MR-DLH-1 (W.D.N.C. Sept. 5, 2014).

We   dispense   with       oral    argument    because    the    facts   and   legal

contentions     are   adequately       presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2